Citation Nr: 1331432	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  11-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by: John F. Dowd, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a    May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for bilateral hearing loss disability is decided. 

The Veteran has reported that he has bilateral hearing loss disability as a result of noise exposure during active service. 

A review of the Veteran's service medical records and DD Form 214 shows that his military occupational specialty (MOS) during service was Supply Clerk and that he had service in the Republic of Vietnam.  The Veteran reported that he was stationed at Da Nang Air Base in Vietnam and that he had flight line duty on the all-jet squadron base.  He also reported that an air force bomber exploded on take-off just down from his position one night, and that he was regularly exposed to noise from firefights and mortar attacks, in addition to noise from planes, as his bunker was about 50 feet from the runway.  When he returned to the States in 1966, the Veteran was exposed to hazardous noise as he was assigned to a helicopter squadron, where he served until discharge.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service. 

A review of the Veteran's service medical records additionally shows that an audiometric evaluation was performed on his January 1964 entrance examination.  Reported pure tone thresholds, in decibels, were as follows:
HERTZ
500
1,000
2,000
3,000
4,000
6,000
RIGHT
-10 (5)
-10 (0)
-10 (0)
Not tested
45 (50)
Not tested
LEFT
-10 (5)
-10 (0)
-10 (0)
Not tested
35 (40)
Not tested
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The Board notes that prior to November 1, 1967, service department test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's audiometric examination, performed in January 1964, has been converted to the ISO-ANSI standards.  

The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

While the January 1964 entrance examination audiogram shows some degree of hearing loss at the 4 kHz frequency, there are no notes on the examination report which would indicate that the examiner diagnosed the Veteran with hearing loss or with a disability of any kind.  In fact, the Veteran's hearing was noted to be normal on the examination.  The Veteran was deemed fit for duty based on the examination, and entered service without any special conditions.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013); see also VAOPGCPREC 3-2003 (July 16, 2003).  The Veteran's entrance examination does not show a diagnosis of any hearing loss or a hearing disability.  In fact, the Veteran's hearing was noted to be normal on the examination.  As such, the Veteran is presumed sound at entry into service and, as such, is presumed to have had normal hearing at that time.  
The Board further notes that the record also includes a Group Screening Audiogram, dated March 30, 1964, which appears to show raw data that appears to reveal positive findings.  In addition, while there is no indication that the Veteran was afforded an audiogram at the time of his separation examination in March 1968, the Veteran has reported that he had continued to experience hearing loss since his separation from active service, and the Veteran is competent to report when his symptoms of hearing loss began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.  VA records from February and March 2008 also reflect a diagnosis of bilateral hearing loss and that in March 2008, the Veteran was being fitted for hearing aids because of his bilateral hearing impairment.

Therefore, in light of the Veteran's noise exposure while serving in the Republic of Vietnam during active service, the audiometric findings in March 1964, his report that he has continued to experience hearing loss since his separation from active service, and his current diagnosis of bilateral hearing loss, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present bilateral hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, current treatment records should be obtained prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide authorization for VA to obtain medical records from VA and non-VA health care providers for the treatment of for bilateral hearing loss.   

2.  Then, obtain all pertinent VA medical records, not yet associated with the claims file, and non-VA medical records that are identified by the Veteran.  Associate those records with the file.  If any medical records are not available, the applicable provisions of 38 C.F.R. § 3.159 must be followed.

3.  Thereafter, regardless of whether additional documents are obtained, schedule the Veteran for a VA examination for his hearing loss claim.  

The examiner should interpret the data on the Group Screening Audiogram dated March 30, 1964 found in the Veteran's service medical records file.  

Taking the interpretation of the Group Screening Audiogram data into consideration, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's bilateral hearing loss disability is related to service, including any in-service acoustic trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  The examiner should further assume that no hearing loss disability existed at the time of entry into active service, since findings at that time were interpreted as normal.  

4.  The RO should review the claims folder to ensure that all of the remand directives have been accomplished, and should take any additional steps necessary to fully comply with the Board's remand. 

5.  Thereafter, readjudicate the Veteran's pending claims 
in light of any additional evidence added to the record.  If 
the benefits sought on appeal remain denied, the Veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
to it.  The case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


